Case: 10-30112     Document: 00511205745          Page: 1    Date Filed: 08/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 17, 2010
                                     No. 10-30112
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LEE DELL NATION, JR., also known as Pop, also known as Doom,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 3:02-CR-30043-1


Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
        Lee Dell Nation, Jr., federal prisoner # 11578-035, appeals the district
court’s imposition of a reduced sentence pursuant to 18 U.S.C. § 3582(c)(2),
based on the amendments to the Guideline governing cocaine base. Although
the district court reduced Nation’s sentence from 235 months to 188 months, at
the bottom of the newly applicable guidelines range, Nation argues that,
pursuant to United States v. Booker, 543 U.S. 220 (2005), the district court had
the discretion to depart from the amended guidelines range. He further argues

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30112    Document: 00511205745 Page: 2            Date Filed: 08/17/2010
                                 No. 10-30112

that 28 U.S.C. § 994(u) does not grant the Sentencing Commission authority to
bind the district court’s discretion in § 3582(c)(2) cases.
      We review a district court’s decision whether to reduce a sentence under
§ 3582(c)(2) for an abuse of discretion, and its interpretation of the Sentencing
Guidelines is reviewed de novo. United States v. Doublin, 572 F.3d 235, 237 (5th
Cir.), cert. denied, 130 S. Ct. 517 (2009). Booker is inapplicable to sentence
reductions under § 3582(c)(2), and a district court may not reduce a sentence
below the minimum provided in the amended guidelines range. Id. at 238.
Consequently, the judgment of the district court is AFFIRMED.




                                         2